                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION




TERRANCE STANTON,


          Petitioner-Appellant,

vs.                                         Case No. 6;15CV-64
                                                     6;12CR-18


UNITED STATES OF AMERICA,


           Respondent-Appellee


                              ORDER


      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the order of the United States

Court of Appeals for the Eleventh Circuit is made the order of this
Court.


      SO ORDERED, this                day of February, 2019.




                                 J.                 [lEF   JUDGE

                                 UNIT           DISTRICT COURT
                                 SOUT      DISTRICT OF GEORGIA
